                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF ALASKA



 IN THE MATTER OF THE SEARCH                     No. 3:17-mj-00384-DMS
 OF:

 Grant Aviation, Inc.                           ORDER UNSEALING
 6520 Kulis Drive                               SEARCH WARRANT,
 And                                        APPLICATION, AFFIDAVIT FOR
 Grant Aviation’s maintenance              SEARCH WARRANT, AND RETURN
 hangar
 5185 Freyholtz Lane
 Anchorage, Alaska 99502



      Having considered the United States’ Motion to Unseal the search warrant and

related documents in the above-captioned case and finding it well-taken,

      IT IS HEREBY ORDERED that the motion is GRANTED, and the documents

shall be unsealed.

      IT IS SO ORDERED.




                     DATED this 24th day of July, 2019 at Anchorage, Alaska.

                     Matthew M. Scoble
                     UNITED STATES MAGISTRATE JUDGE




        Case 3:17-mj-00384-DMS Document 6 Filed 07/24/19 Page 1 of 1
